DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-16, drawn to a hand held target and providing instructions to a trainer and trainee.
	Group II, claim(s) 17, drawn to a database of trainee IDs and search engine.
	Group III, claim(s) 18, drawn to a personalized avatar.
	Group IV, claim(s) 19, drawn to a performance template.
	Group V, claim(s) 21, drawn to a virtual competition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the template used in group I does not necessarily need to be the template described in group IV. The competition held in group V does not need to utilize the targets or templates of groups I and IV. The personalized avatar of group III similarly does not need to utilize the templates of group IV. Groups I and III-V do not need to utilize the database of group II.
During a telephone conversation with Eviatar Aron on 9/12/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 17-19 and 21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Objections
Claims 4-5, 9-11, and 15-16 are objected to because of the following informalities: the claims have been amended to remove multiple dependencies, yet still retain the language of “any of claims.” Since the claims are no longer multiply dependent, this language is extraneous and is not required. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, the claim recites the limitation “providing separate visual cues.” It is unclear what the limitation “separate” entails as claim 1 does not discuss any other types of visual cues. It is not clear whether the visual cues are meant to be separate from other undisclosed visual cues, or some other undisclosed presentation of information. The claim will be interpreted as reading “providing visual cues” until Applicant clarifies what is separate about the visual cues.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cowings (US 5,694,939) in view of Nussbaum (US 2015/0306484).
Re claim 1, Cowings discloses a method for providing physical performance instructions comprising:	presenting a first set of instructions to a trainer via a first user interface (fig. 1, 19, col. 19:57-60, the trainer selects parameters to display on the trainer monitor); and	presenting a second set of instructions to a trainee via a second user interface as visual cues (fig. 1, 25, 19:57-60, parameters are displayed on the trainee monitor and optionally on a wrist display unit).	However, Cowings does not explicitly disclose loading a digital formatted performance template into a memory of a hand held target. Nussbaum teaches a handheld target (fig. 1, 40, target is a mitt which is worn by the hand, therefore hand held) which contains a module (fig. 9, 50) that has memory (52) which is used to load profile data and training data (par. [0058], memory stores profile data of trainees, and additionally training session data), which is considered a performance template.	It would have been obvious to implement the hand held target with memory as taught by Nussbaum with the displays of Cowings in order to provide a training system with displays for each of the trainer and trainee while also providing a hand held target for training the trainee in fields such as boxing and martial arts that supports loading and storing data on a plurality of trainees and training session data for the trainees, therefore providing a useful training system for trainees wishing to improve their self-defense.
Re claim 2, Cowings discloses providing visual cues to the trainer via the first user interface (fig. 17, 2000 and 19:53-67, multiple visual cues in the form of parameters may be displayed on the trainer’s display, including actual instantaneous parameters measured or determined, or their average values, with the various parameters described in 20:6-23).
Re claim 3, Cowings discloses providing audio cues to the trainer via the first user interface (fig. 17, 2002 and 20:45-48, voice and tone communication).
Re claims 4 and 11, Cowings is silent on loading comprising a data transfer employing Bluetooth, NFC, USB, Ethernet, or Wi-Fi. As discussed in claim 1, Nussbaum teaches loading into memory, wherein the system can utilize long range wireless communication circuitry such as Wi-Fi or Bluetooth ([0064]).
Re claim 5, Nussbaum teaches the template being provided by an acknowledged champion ([0063], the training values for the training system can be set to a value corresponding to a well-known athlete such as a champion boxer).
Re claim 6, see the rejection to claim 1.
Re claim 7, Cowings discloses a display providing visual cues to the trainer (fig. 1, 19).
Re claim 8, Cowings discloses an audio output interface (20:45-48, the system has voice and tone communication with an audio section).
Re claim 9, Cowings discloses a trainee user interface which provides trainee cues in accord with said digitally formatted performance template (19:53-67, trainee monitor 25 and wrist display unit 30).
Re claim 12, see the above rejections, mutatis mutandis.
Re claim 15, Cowings discloses a trainer user interface designed and configured to present trainer instructions to a trainer holding the target in accord with said digitally formatted performance template (19:53-67, trainer monitor 19).
Re claim 16, Cowings discloses audible cues (20:45-48, the system has voice and tone communication with an audio section).
Claim(s) 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cowings in view of Nussbaum as applied to claim 6 above, and further in view of Hermandorfer (US 2017/0304705).
Re claims 10 and 13, Cowings has been discussed above, but does not explicitly disclose trainee login hardware. Hermandorfer teaches a training system similar to Cowings and Nussbaum which also utilizes hardware for players to login and establish their identity ([0120]). It would have been obvious to implement the login system of Hermandorfer in the training system of Cowings and Nussbaum in order to provide trainers a way to login to the system and establish their identity and update player profile information.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cowings in view of Nussbaum as applied to claim 13 above, and further in view of Abbott et al (US 2001/0040591).
Re claim 14, Cowings and Nussbaum are silent on the hand held target comprising an accelerometer, clock, and altimeter, wherein the clock time stamps the instructions and accelerometer/altimeter data. Abbott teaches a wearable computer that includes altimeters and accelerometers ([0050]). The computer also includes a clock which is used to timestamp attributes of the computer ([0082]). As such, the clock is used to timestamp information about the user, such as attributes read from said altimeters and accelerometers.	It would have been obvious to implement the sensors, clock, and time stamping system of Abbott with the training system of Cowings and Nussbaum in order to increase the amount of useful information used for training users and providing a timestamp for when attributes are gathered, thereby also increasing the accuracy and usefulness of the collected data.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715